Sutton, J.
Plaintiff, as transferee of a bill of sale to personalty to secure a debt, foreclosed it as a chattel mortgage. The defendant filed her affidavit denying indebtedness and alleging that the *127plaintiff was indebted to her, and prayed for judgment against the plaintiff. The jury returned a verdict for the plaintiff for the full amount sued for. The defendant moved for a new trial, the motion was overruled, and to this judgment she. excepted.
The jury having found for the plaintiff, and their verdict being amply authorized by the evidence, a new trial is not required by the omission to charge the jury that if they found that the plaintiff did not owe the defendant anything under her counterclaim, and also that the defendant did not owe the plaintiff any amount, the form of their verdict should be, “We, the jury, find for the defendant,” there being no request therefor by the defendant. By finding for the plaintiff, the jury found against all the pleas of the defendant. Central Railroad v. Freeman, 75 Ga. 331.
It follows that the court did not err in overruling defendant’s motion for a new trial.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.